   Case: 1:10-cr-00009-WAL-GWC Document #: 528 Filed: 06/01/20 Page 1 of 2



                     DISTRICT COURT OF THE VIRGIN ISLANDS
                             DIVISION OF ST. CROIX

STEPHEN GARVEY,                           )
                                          )
                    Petitioner,           )
                                          )               Criminal Action No. 2010-0009
               v.                         )
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                    Respondent.           )
__________________________________________)
Appearances:
Stephen Garvey, Pro Se
St. Croix, U.S.V.I.

Alphonso G. Andrews, Esq.,
St. Croix, U.S.V.I.
        For the United States

                                           ORDER

       UPON CONSIDERATION of Petitioner Stephen Garvey’s (“Petitioner”) “Motion for

Reconsideration and/or Clarification of Order on Motion for Sentence Reduction” (Dkt. No. 508);

Magistrate Judge George W. Cannon, Jr.’s Report and Recommendation (Dkt. No. 524); and

Petitioner’s “Motion to Set Status Conference Regarding Motion for Reconsideration” (Dkt. No.

516); and for the reasons set forth in the accompanying Memorandum Opinion filed

contemporaneously herewith; it is hereby

       ORDERED that Magistrate Judge Cannon’s ultimate recommendation contained in his

Report and Recommendation (Dkt. No. 524) is ACCEPTED, with the reasoning therefor

MODIFIED as set forth in the Memorandum Opinion; and it is further

       ORDERED that Petitioner’s “Motion for Reconsideration and/or Clarification of Order on

Motion for Sentence Reduction” (Dkt. No. 508) is DENIED; and it is further
   Case: 1:10-cr-00009-WAL-GWC Document #: 528 Filed: 06/01/20 Page 2 of 2



       ORDERED that Petitioner’s “Motion to Set Status Conference Regarding Motion for

Reconsideration” (Dkt. No. 516) is DENIED; and it is further

       ORDERED that the Clerk of Court shall provide a copy of this Order and its

accompanying Memorandum Opinion to Petitioner by certified mail, return receipt requested.

       SO ORDERED.

Date: June 1, 2020                                _______/s/_______
                                                  WILMA A. LEWIS
                                                  Chief Judge
